I cannot concur in the opinion of Mr. Justice Cothran. It seems to me to be based on the facts of the case, and this Court has no jurisdiction to determine the facts. One witness, Dock Phillips, testified:
"Live on Mark Johnson's place, two miles from El's. I know El. I remember the night Edwards was killed. I saw El at his home the evening Edwards was killed. I talked with El. What about? Not anything. It was Saturday night. El said he was looking for the sheriff, and if he did come some one would die. He was looking for the sheriff. I then drove on off. This was about two hours by sun."
It may be that the witness did not tell the truth. That was a question for the jury, in the first place. The law allows the trial Judge to grant a new trial on the facts of a case, but no such power is given to this Court. Again, the law allows the defendant to appeal to executive clemency. The jurisdiction of this Court is confined to the law of the case, and I do not find any error of law.
For these reasons, I dissent. *Page 94